MODIFY and AFFIRM; and Opinion Filed July 29, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00420-CR

                           DANNY RAY TEMPLETON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F12-70535-I

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Lewis

       Danny Ray Templeton appeals from the adjudication of his guilt for aggravated assault.

In a single issue, appellant contends the trial court’s judgment should be modified to reflect the

correct statute for the charged offense. The State agrees that the judgment should be modified as

appellant requests. We modify the trial court’s judgment and affirm as modified.

       The trial court’s judgment adjudicating guilt incorrectly identifies the statute for the

offense as “481.115 Health and Safety Code.” Appellant was convicted of aggravated assault

with a deadly weapon under section 22.02 of the Texas Penal Code. See TEX. PENAL CODE ANN.

§ 22.02(a)(2) (West 2011). Thus, the judgment is incorrect. We sustain appellant’s sole issue.
       We further note the judgment incorrectly states that the degree of the offense is a state

jail felony. Aggravated assault with a deadly weapon is a second-degree felony offense. Id.

§ 22.02(b). We modify the judgment adjudicating guilt to show the statute for the offense is

“22.02(a) Penal Code” and the degree of the offense is “second-degree felony.” See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment adjudicating guilt.




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47

140420F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


DANNY RAY TEMPLETON, Appellant                      Appeal from the Criminal District Court
                                                    No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00420-CR         V.                       F12-70535-I).
                                                    Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Evans participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section titled “Statute for Offense” is modified to show “22.02(a) Penal Code.”

       The section titled “Degree” is modified to show “Second Degree Felony.”

       As modified, we AFFIRM the judgment adjudicating guilt.



       Judgment entered July 29, 2014.




                                              -3-